Citation Nr: 0510756	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  99-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from July 1971 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  Specifically, in April 1998 and October 1998 
decisions, the RO determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a psychiatric disorder had not been received.  

Following receipt of notification of the April 1998 and 
October 1998 determinations, the veteran perfected a timely 
appeal with respect to the denial of his petition.  On two 
separate occasions (in March 2001 and November 2003), the 
Board remanded the veteran's claim to the RO for further due 
process requirements and evidentiary development.  Most 
recently, in February 2005, the RO returned the veteran's 
case to the Board for appellate review.  

The de novo issue of entitlement to service connection for a 
psychiatric disorder, which is addressed in the REMAND 
portion of the decision below, is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a July 1979 decision, the RO denied service connection 
for a psychiatric disorder.  Following receipt of 
notification of the decision, the veteran initiated, but did 
not perfect, a timely appeal of the denial.  

3.  The evidence received since the RO's July 1979 denial of 
service connection for a psychiatric disorder is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The RO's July 1979 decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 4005 (West 1976); 38 C.F.R. §§ 3.104, 19.112, 19.118, 
19.153 (1979); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  The evidence received since the RO's July 1979 
determination is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issues of whether new and material evidence 
has been received sufficient to reopen the previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.  This is so because the Board is taking action 
favorable to the veteran, and a decision at this point poses 
no risk of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

In a July 1979 decision, the RO determined that the service 
medical records reflected the presence of a personality 
disorder which was a constitutional or developmental 
abnormality and not a disability for which compensation is 
payable under the law.  It was pointed out that a VA 
outpatient treatment record dated in September 1978 assessed 
an anxiety reaction and ruled out low-grade paranoid 
schizophrenia.  As such, the RO determined that an acquired 
psychiatric disability was not present in service and denied 
service connection for a personality disorder.  Approximately 
one-and-a-half weeks later in July 1979, the RO notified the 
veteran of the decision.  

In June 1980, the RO issued a statement of the case (SOC).  
The veteran did not perfect a timely appeal with respect to 
the denial of his service connection claim by submitting a 
substantive appeal.  Consequently, the RO's July 1979 denial 
of service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 4005 (West 1976); 38 C.F.R. §§ 3.104, 19.112, 
19.118, 19.153 (1979); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for service connection for a psychiatric disorder in 
the present case was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

Additional evidence received since the prior final denial of 
service connection for a psychiatric disorder in the present 
case includes multiple reports of pertinent VA and private 
examinations and treatment sessions dated from May 1992 to 
November 2002.  At the time of the July 1979 rating action, 
there was not a confirmed diagnosis of a psychosis.  The 
additional evidence received since the RO's July 1979 
decision includes diagnoses of various psychiatric 
conditions, including paranoid schizophrenia, a 
schizoaffective disorder, recurrent major depression, 
obsessive-compulsive disorder, a psychotic disorder not 
otherwise specified, depression, and a generalized anxiety 
disorder.  In view of the current diagnoses of a psychosis 
(in addition to diagnoses of an anxiety disorder), the Board 
finds this evidence probative.  The additional evidence bears 
directly and substantially upon the specific matter under 
consideration and must be considered in order to decide 
fairly the merits of the claim for service connection for a 
psychiatric disorder.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
psychiatric disorder in July 1979 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, the appeal is granted to this 
extent only.  




REMAND

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claim for service 
connection for a psychiatric disorder.  A remand is 
necessary, therefore, to accord the RO an opportunity to 
provide such notice with regard to this issue.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the in-service complaints of frequent trouble 
sleeping and depression or excessive worry as well as the 
post-service diagnoses of various chronic psychiatric 
disorders, the Board finds that, on remand, the veteran 
should be accorded a pertinent VA examination to determine 
the etiology of his currently diagnosed psychiatric 
disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for a 
psychiatric disability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should obtain records of 
psychiatric treatment that the veteran 
has received at the VA Medical Center in 
Memphis, Tennessee since February 2002.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability that he may be found to have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent psychiatric pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
The examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
psychiatric disorder found on examination 
is associated with the veteran's active 
military service.  The examiner is asked 
to reconcile any opinion with the 
findings on the separation examination 
report.  

4.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


